Citation Nr: 0832878	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  01-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a foot disorder, 
including flat feet.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a cardiac disorder, 
including an irregular heartbeat (other than hypertension).

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The case was remanded to the RO in May 2006 for additional 
development, including VA examinations.  A VA examination was 
scheduled in June 2007, but the veteran contacted VA and 
requested that it be postponed.  It was rescheduled for July 
2007; however, the veteran failed to appear.  Through 
correspondence from the veteran received in March 2008, it 
has been learned that he went from living in the home that 
the examination notice was mailed to, to being homeless, 
meaning he may not have received the examination notice.  The 
veteran also submitted information concerning upcoming VA 
treatment he was to receive in February and April 2008.  VA 
is in constructive receipt of its own treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Another attempt to examine the veteran should be performed.  
Beforehand, however, all additional medical records of 
treatment the veteran has received should be obtained, 
including the VA medical records of treatment identified in 
the January 2008 correspondence the veteran submitted.  The 
most recent VA medical records of treatment of record are 
dated in 2006.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
records of VA and any other treatment 
the veteran has received since October 
2006.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder ,a copy of this remand, 
and a copy of the May 2006 remand, 
which contains background information 
on the claims, are to be made available 
to the examiner prior to the 
examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner, including x-
rays, are to be performed.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current cervical spine disorders found 
to be present.  The examiner should 
express an opinion as whether is it at 
least as likely as not that any current 
cervical spine disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including the complaints of neck pain 
in June 1973 and/or parachute jumps.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current right knee disorders found to 
be present.  The examiner should 
express an opinion as whether is it at 
least as likely as not that any current 
right knee disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including the treatment for knee 
problems throughout 1973 and 1974 
and/or parachute jumps, as opposed to 
the veteran's post-service injury in 
July 1990.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current foot disorders found to be 
present, including, but not limited to, 
pes planus, hallux valgus, bunions, 
degenerative changes, corns, calluses, 
etc.

With respect to pes planus, the 
examiner should express an opinion as 
whether this disability, which existed 
prior to service, underwent a permanent 
increase in severity (i.e., was 
aggravated) during service beyond its 
natural progression.

The examiner should also express an 
opinion as whether is it at least as 
likely as not that any current foot 
disorder (other than pes planus, i.e., 
hallux valgus, bunions, degenerative 
changes, corns, calluses, etc.) had its 
onset during active service or is 
related to any in-service disease or 
injury, including parachute jumps.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Finally, readjudicate the veteran's 
claims.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




